PINEBRIDGE MUTUAL FUNDS FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT, dated as of the 16th day of August, 2011, to the Custody Agreement dated as of February 23, 2011 (the "Custody Agreement"), is entered into by and betweenPINEBRIDGE MUTUAL FUNDS, a Delaware statutory trust, (the “Trust”) and U.S. BANK NATIONAL ASSOCIATION (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Custody Agreement; and WHEREAS, the parties desire to amend the Custody Agreement to add a fund; and WHEREAS, Article XV, Section 15.02 of the Custody Agreement allows for its amendment by a written instrument executed by both parties and authorized or approved by the Board of Trustees. NOW, THEREFORE, the parties agree as follows: Exhibit C of the Custody Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PINEBRIDGE MUTUAL FUNDS U.S. BANK NATIONAL ASSOCIATION By: /s/ Robin Thorn By: /s/ Michae. R. McVoy Printed Name: Robin Thorn Printed Name: /s/ Michae. R. McVoy Title: President Title: Vice President 1 Amended Exhibit C to the Custody Agreement Separate Series of PineBridge Mutual Funds Name of Series PineBridge US Micro Cap Growth Fund PineBridge US Small Cap Growth Fund PineBridge US Focus Equity Fund PineBridge US 25 Equity Fund 2
